EXHIBIT 10.5

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.

ADDENDUM TO MANUFACTURING AND SUPPLY AGREEMENT

 

This Addendum to Manufacturing and Supply Agreement (this "Addendum"), dated as
of the 1st day of August, 2001 (the "Effective Date") is by and between JPI
PHARMACEUTICA INTERNATIONAL, a division of Cilag AG International Zug, a company
duly organized and existing under the laws of\ Switzerland, having its principal
office in CH-6300 Zug, Kollerstrasse 38, Switzerland ("JPI") and JANSSEN
PHARMACEUTICA Inc., 1125 Trenton-Harbourton Road, Titusville, NJ 08560, USA
("Janssen US" and, together with JPI, "Janssen") on the one hand and Alkermes
Controlled Therapeutics Inc. II, a company organized and existing under the laws
of the Commonwealth of Pennsylvania, having its principal office at 64 Sidney
Street, Cambridge MA 02139-4136, USA ("ACTII") on the other hand.

 

WHEREAS, Janssen and ACTII have been collaborating for the development of a
Risperidone depot formulation incorporating ACTII's proprietary technology
concerning bioabsorbable polymer technologies and have entered into
a Development Agreement and two License Agreements related thereto; and

 

WHEREAS, Janssen and ACTII entered into that certain Manufacturing and Supply
Agreement, dated August 6, 1997 (the "Supply Agreement"), with respect to the
commercial manufacture and supply of such Risperidone depot formulation to
Janssen; and

 

WHEREAS, Janssen and ACTII desire to enter into this Addendum regarding the
expansion of ACTII's manufacturing facilities, and the
financial responsibilities of each of the parties in connection with such
expansion, in order to support the increased sales forecasts for such
Risperidone depot formulation; and

 

WHEREAS, Janssen and ACTII further desire to enter into this Addendum to
formally provide for a collaborative effort to develop the

manufacturing facility and commercial supply of Product.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth below, and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1. Unless provided otherwise, any capitalized terms used in this
Addendum and not defined herein or below, shall have the meaning set forth in
the Supply Agreement.

 

1.1.1. "Regulatory Approval" shall mean either (i) the approval of a New Drug
Application, or a comparable application, for the Product by the United States
Food and Drug Administration ("FDA"), or (ii) regulatory approval in two (2) of
the Major EU Member States (for the purpose hereof, "Major EU Member States"
means Germany, UK, France, Spain and

1

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.

Italy), together in each case with satisfaction of any related regulatory
and notification requirements of the FDA or such other regulatory authority.

 

ARTICLE 2 - EXPANSION PROJECT

 

Section 2.1. The Project. ACTII will retain the services of an engineering firm
to develop plans to expand ACTII's manufacturing facility located in Wilmington,
Ohio (the "Project"), including detailed timelines for completion of the
Project. The Project shall include the following elements:

 

2.1.1. The expansion to the current facility will be a detached addition on the
same campus as the original facility in Wilmington, Ohio (such detached
addition, including the equipment to be fitted therein, are referred to herein
as the "Expansion");

 

2.1.2. The Expansion will include the utilities for a second and third wet
process line and a second filling line; 

 

2.1.3. Only the equipment for the second wet process line will be installed as
part of the Project; and

 

2.1.4. The Project is expected to be completed by early August 2003 and cost
 approximately twelve million dollars ($12,000,000), all according to the
preliminary budget and timetable set forth on Schedule A attached hereto.

 

2.1.5. The underlying assumption of the terms agreed in this Addendum is that
the Expansion will be dedicated to the manufacturing of the Product.
Notwithstanding the above, ACTII shall have the right to manufacture other
products in the Expansion, [***]. ACTII shall be entitled to proceed with such
intended manufacturing activities, provided that the Global Supply Team
is satisfied, in its reasonable judgment, that such activities will not affect
the quality (including GMP guidelines), the supply chain or capacity
requirements for the Product. In the event that ACTII proceeds with its
intended manufacturing activities, ACTII and Janssen will negotiate in good
faith the impact (if any) of such activities on the Minimum Revenues and/or the
Guarantee provided in this Addendum and modify it accordingly.

 

Section 2.2. The Project Plan. Upon completion of the work by the engineering
firm, which is expected to be completed prior to July 31, 2001, Janssen and
ACTII shall meet to review the plans, budget and timetable for completion of the
Project, determine the actions to be taken by each of the parties and to
finalize the plans, budget and timetable for the Project (the "Project Plan").
The Project Plan, including the budget, must be amended by mutual agreement of
the parties (after consultation with the Global Supply Team (defined in Section
5.2)) if the change impacts the timeline, capacity or budget with respect to the
Product. At any time the parties amend the budget included in the Project Plan,
a corresponding amendment to the Guarantee Cap (defined in Section 3.2) shall
also be made.

 

Section 2.3. Contractors and Construction. Upon approval by both parties of the
Project Plan, ACTII shall engage the services of any contractors necessary to
begin and complete





2

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



actual construction of the Project and shall oversee such construction. ACTII
shall cause the timetable for completion of the Project that is part of the
Project Plan to be incorporated into all contracts and agreements with such
contractors.

 

ARTICLE 3 - FINANCIAL RESPONSIBILITY FOR THE PROJECT

 

Section 3.1. ACTII's Responsibility. ACTII shall be responsible for payment of
all costs and expenses related to construction of the Project, including the
design of and engineering services related to the Project, subject to the
Guarantee and Minimum Revenues (each as defined in Sections 3.2 and 3.4,
respectively).

 

Section 3.2. The Guarantee. In the event that Janssen terminates development of
the Product prior to commercial launch or Janssen terminates the Project,
Janssen will reimburse ACTII for all cumulative out-of-pocket expenses made or
actually and irrevocably committed by ACTII for the Project through the date of
ACTII's receipt of written notice of such termination (such reimbursement
payment referred to herein as the "Guarantee"). The Guarantee shall not exceed
[***] (the "Guarantee Cap"), unless the parties have mutually agreed to amend
the budget and the Guarantee Cap pursuant to Section 2.2.

 

Section 3.3. Refund of the Guarantee. If Janssen pays to ACTII the Guarantee due
to Janssen's termination of the Project and if the Expansion is utilized by
ACTII for another product with another corporate partner within [***] of
Janssen's termination of the Project, then ACTII shall refund that portion of
the Guarantee that is proportional to the actual utilization of the Expansion
during the [***] period which shall be paid to Janssen in installments over the
months remaining in the [***] period and so long as the utilization continues.

 

Section 3.4. Minimum Revenues. For a period of ten (10) calendar years, Janssen
shall guarantee a certain minimum amount of revenues to ACTII from Janssen from
the purchase of Product under the Supply Agreement (the "Minimum Revenues"),
unless Janssen realizes the cumulative Minimum Revenues prior to the expansion
of such 10-year period, all in accordance with this Section 3.4 and the
subsections below.

 

3.4.1. Upon completion of the work by the engineering firm, which is expected to
be completed prior to July 31, 2001, Janssen and ACTII shall meet to review the
Project cost. If the aggregate Project cost is [***] or more, but less than
[***], the Minimum Revenues shall be:

 

Scenario 1: Detached Plant without filling line

Capital Cost: [***]

 

 

 

Calendar Year

Minimum Revenue for Alkermes

of Minimum

$ million

Revenues

 

 

[***]

[***]

 





3

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



3.4.2. If the aggregate Project cost is less than [***] or greater than [***],
then Janssen and ACTII shall re-calculate the Minimum Revenue amounts based on
the Project cost and assumptions and preliminary Minimum Revenue amounts set
forth below.

 

(a) The Minimum Revenues are intended to derive a minimum revenue that drives a
net present value of [***] using a [***] discount rate for ACTII's manufacturing
facility investment.

 

(b) For the purpose of calculating the Minimum Revenues under this Section 3.4,
the Project cost shall not exceed [***], unless the parties have mutually agreed
to amend the budget pursuant to Section 2.2.

 

(c) The Minimum Revenues under this Section 3.4.2 shall be calculated in
substantially the same way as the Minimum Revenues under Section 3.4.1 were
calculated as shown on Schedule C.

 

3.4.3. First Calendar Year. The first calendar year in which Minimum Revenues
shall be guaranteed, shall begin on the earlier of (a) the January 1 immediately
following Regulatory Approval or (b) January 1, 2004, unless the parties agree
otherwise.

 

3.4.4. Excess. If the aggregate amount of Product purchased by Janssen under the
Supply Agreement in any one calendar year (an "Actual Purchase Amount") exceeds
the Minimum Revenue amount for such calendar year, then such excess (the "Excess
Credit") shall be credited against any future calendar year in which Janssen's
Actual Purchase Amount is less than the Minimum Revenue amount for such calendar
year.

 

3.4.5. Shortfall. If an Actual Purchase Amount is less than the Minimum Revenue
amount for the relevant calendar year, then any available Excess Credit shall be
added to the Actual Purchase Amount for such calendar year. If the sum of Actual
Purchase Amount plus any such Excess Credit are less than the Minimum Revenue
amount for such calendar year, then Janssen shall pay to ACTII the difference
between the Minimum Revenue and the sum of the Actual Purchase Amount plus such
Excess Credit (if any). A portion of an Excess Credit may be used if only a
portion is necessary to bring the sum of the Actual Purchase Amount plus the
Excess Credit up to the Minimum Revenue amount for the relevant calendar year,
in which case the balance of the Excess Credit can be used for another future
calendar year; provided, however, that the aggregate amount of Excess Credit may
only be added to an Actual Purchase Amount once.

 

3.4.6. Reporting. Within seventy-five (75) days of the end of each calendar year
after Regulatory Approval, ACTII shall prepare and deliver to Janssen a report
showing (a) the Actual Purchase Amount and the Minimum Revenue amount for such
calendar year, (b) any Excess Credit added to the Actual Purchase Amount, (c)
any Excess Credit from a prior or the current calendar year available but not
added to the Actual Purchase Amount, and (d) any amount due to ACTII under
Section 3.4.5.

 





4

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



3.4.7. Prepayment. If (i) sales of Product are such that Janssen determines that
the expanded facility will not be utilized or (ii) Janssen ceases to sell
Product or terminates the Supply Agreement after Regulatory Approval but before
all Minimum Revenues have been achieved, then Janssen may, in its discretion,
(a) prepay the Minimum Revenues in a lump sum that is the then net present value
of the Minimum Revenues not yet achieved or (b) continue to pay any shortfall
under Minimum Revenues over time as provided in this Section 3.4. If Janssen
prepays the Minimum Revenues in a lump sum under this Section 3.4.7 and if the
Expansion is utilized by ACTII for another product incorporating its
bioabsorbable polymer technology with another corporate partner within three (3)
years of such prepayment, then ACTII shall refund that portion of the lump sum
payment that is proportional to the actual utilization of the Expansion during
the 3-year which shall be paid to Janssen in installments over the months
remaining in the 3-year and so long as the utilization continues.

 

ARTICLE 4 - SECOND FILLING LINE AND FUTURE EXPANSIONS

 

Section 4.1. Second Filling Line. The parties may mutually determine that a
second filling line needs to be added to the manufacturing facility. If such
a determination is made, it is anticipated that the cost of adding a
second filling line will be approximately [***]. Janssen and ACTII shall amend
the Guarantee Cap and the Minimum Revenues to take into account such
additional cost, taking into consideration the assumptions set forth in Section
3.4 (including the subsections) and the subsections below.

 

4.1.1. Upon completion of the work by the engineering firm with regard to the
Project, including the second filling line, Janssen and ACTII shall meet to
review the Project cost. If the aggregate Project cost is [***] or more, but
less than [***], the Minimum Revenues, if a second filling line is included,
shall be:

 

 

 

 

Scenario 2:

 

Detached Plant filling line

Calendar Year

Capital Cost: [***]

of Minimum

Minimum Revenue for Alkermes

Revenues

$ million

 

 

[***]

[***]

 

4.1.2. If the aggregate Project cost, including a second filling line, is less
than [***] or greater than [***], then Janssen and ACTII shall re-calculate the
Minimum Revenue amounts based on the Project cost, including the second filling
line, and assumptions and preliminary Minimum Revenue amounts set forth below.

 

(a) The Minimum Revenues are intended to derive a minimum revenue that drives a
net present value of [***] using a [***] discount rate for ACTII's manufacturing
facility investment.





5

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



(b) For the purpose of calculating the Minimum Revenues under this Section
4.1.2, the Project cost shall not exceed [***], unless the parties have mutually
agreed to amend the budget pursuant to Section 2.2.

 

(c) The Minimum Revenues under this Section 4.1.2 shall be calculated in
substantially the same way as the Minimum Revenues under Section 4.1.1 were
calculated as shown on Schedule C.

 

Section 4.2. Reimbursement of Incremental Capital Cost. In the event that the
parties determine to include a second filling line (the "2nd Line") in
the Project, Janssen shall reimburse ACTII for the financial cost of the
incremental capital associated with the 2nd Line. To that end, Janssen shall pay
to ACTII, on a quarterly basis, an amount equal to the Prime Rate times the
capital expenses associated with the 2nd Line in excess of the capital
expenses associated with the Project excluding the 2nd Line. For purposes
hereof, "Prime Rate" shall be the prime rate as reported in the eastern edition
of The Wall Street Journal on the first day of the relevant calendar quarter on
which The Wall Street Journal is published. Janssen's obligation under this
Section 4.2 shall terminate upon the occurrence of both of the following two
conditions: (a) Product delivered by ACTII to Janssen under the Supply Agreement
meets or exceeds [***] period and (b) Janssen's [***] supply forecast for
Product to be delivered by ACTII under the Supply Agreement exceeds the vial
filling capacity of the existing filling line in any [***] period in such [***]
forecast.

 

Section 4.3. Future Expansions. If the Global Supply Team determines that an
additional process line is required, then such additional line will be included
in the Project under conditions to be negotiated by Janssen and ACTII at the
time of such determination.

 

ARTICLE 5 - MANAGEMENT OF PROJECT AND COMMERCIAL SUPPLY

 

Section 5.1. Collaborative Efforts. Both parties acknowledge and agree that the
management of the commercial supply chain of Product is of critical importance,
as is (i) the timely expansion of the capacity for the manufacturing of the bulk
Product and the vial filling, (ii) the transition of the current activities to a
continuous commercial manufacturing and supply process and (iii) the eventual
commercial supply and logistics chain. Therefore, the parties shall actively
collaborate with each other, including a free exchange of expertise and
knowledge, with the following goals: (a) the timelines of expansion and supply
are respected, (b) a robust manufacturing and supply process is developed, (c)
Product will comply with all relevant quality and regulatory requirements and
(d) a continued supply of Product in accordance with current forecasts is
achieved.

 

Section 5.2. Global Supply Team. ACTII shall be responsible for the operation
and management of the Project and the manufacture and supply of Product.
Notwithstanding the foregoing, a Global Supply Team shall be established under
this Section 5.2 whose goal will be to enhance and facilitate the collaborative
effort described in Section 5.1.

 

5.2.1. Formation and Make-Up. Within thirty (30) days after the Effective Date,
the parties shall form the Global Supply Team. The Global Supply Team shall
consist of an



6

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



equal number of representatives of each party. The Global Supply Team
may delegate its responsibilities and authority to one or more Sub-Teams.
The members of the Global Supply Team and any Sub-Teams shall have expertise in
the functional disciplines that either party believes should be represented at
the team or sub-team. The representatives of a party may be changed from time
to time at the discretion of that party upon written notification by the
party making such change to the other.

 

5.2.2. Oversight of the Project and Commercial Supply. The Global  Supply Team
shall be responsible for recommending actions to ACTII and Alkermes management
following periodic reviews of the Project and the commercial supply process.
Within fifteen (15) days after the receipt of the Project Plan, or any amendment
or supplement to the Project Plan, the Global Supply Team or the appropriate
Sub-Team shall meet to evaluate the Project Plan, amendment or supplement and
recommend actions. The Global Supply Team or the appropriate Sub-Team shall
periodically review the Project Plan and the progress of the activities called
for under the plan. ACTII and Alkermes management shall keep the Global Supply
Team and any Sub-Teams informed on a periodic basis of issues and decisions
affecting the commercial supply chain and the construction of the Project and
shall consult with it on such issues before making decisions whenever possible.

 

5.2.3. Meetings. The Global Supply Team and any Sub-Teams shall meet from time
to time as determined by the team members. It is expected that the teams shall
meet in person at least once in each calendar quarter. The location of team
meetings shall alternate between ACTII's and Janssen's offices unless otherwise
agreed by the parties, with the first meeting being held at ACTII's Ohio office.
Consultants and non-member employees of the parties may attend team meetings as
required to further the team's goals. Minutes of all meetings setting forth
decisions of the Global Supply Team or Sub-Team will be prepared and circulated
by the party hosting the meeting within thirty (30) days of such meeting. Such
minutes will become official when agreed to by all team members. Each party will
bear all expenses associated with attendance of its employees and consultants at
such meetings. If the team members all agree, a meeting may be held by means of
telephone conference or similar communications equipment by means of which all
persons participating in the meeting can hear each other.

 

5.2.4. Decisions. Recommendations of the Global Supply Team or Sub-Teams shall
be made by unanimous vote, with the representatives of each party having one
collective vote. If the Global Supply Team or a Sub-Team is unable to reach a
unanimous vote on any issue, then the issue shall be referred to the President
of Alkermes (or successor position) and the Senior Vice  President of
Manufacturing of Janssen (or successor position) for further discussion and
resolution. These individuals shall, as soon as practicable, attempt in good
faith to resolve the dispute and, thereby, make the recommendation on behalf of
the Global Supply Team or Sub-Team. These individuals may obtain the advice of
other employees as they deem necessary or advisable in order to make the
recommendation. If such issue (a) is not resolved within thirty (30) days after
it has been referred to such persons for resolution, (b) would cause a serious
interruption of the manufacturing and supply chain and (c) is related to the
Logistic Systems, Quality System, Control of Change, Validation, timelines of
the Project Plan or



7

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



commercialization ramp-up, the issue shall be resolved in accordance with
the views of the Senior Vice President of Manufacturing of Janssen. Any
issue related to the budget for the Project shall be discussed in good faith
to determine the appropriate modification or outcome and shall be agreed to by
the parties in good faith. Also, in the event ACTII is reasonably of the
opinion that Janssen's standpoint on any of the above issues could adversely
affect its obligations under the Supply Agreement, it will raise such issue and
the parties will duly consider it and its ramifications in resolving the issue
at hand. In the event Janssen nevertheless decides to proceed in accordance with
its standpoint, the parties will in good faith discuss the modifications that
may be warranted in relation to the other obligations with respect to which
ACTII had raised concerns.

 

Section 5.3. Janssen Representative at the Project. In order to implement the
collaborative effort set forth under Section 5.1, Janssen will have the right to
have one or more Janssen representatives visit the Project and/or the entire
manufacturing facility in Wilmington, Ohio for short or extended periods of
time. Any such visits shall be at Janssen's expense; provided that ACTII shall
provide some accommodation at the site upon reasonable request and provided that
there is no disruption to the course of business at the site. In the event that
there is any dispute under this Section 5.3 or either party has a concern
related to the Janssen representative(s) at the manufacturing facility, the
Global Supply Team shall attempt to resolve such dispute or address
such concern.

 

Section 5.4. Janssen Support. At ACTII's request, Janssen shall reasonably
assist ACTII in its contacts with manufacturing and supply contractors and shall
support ACTII in connection with its vendor relations.

 

ARTICLE 6 - MISCELLANEOUS

 

Section 6.1. [***].

 

Section 6.2. Bankruptcy provisions. In the event ACTII or Alkermes, Inc. files a
petition in bankruptcy, insolvency or reorganization for the benefit of its
creditors or if a receiver or trustee is appointed as provided for in Section
10.2.3 of the Supply Agreement, ACTII shall, unless and until the
Supply Agreement would be rejected by the bankruptcy trustee in accordance with
the relevant bankruptcy codes, continue to perform all its obligations under
the Supply Agreement, including this Addendum, unless and until Janssen elects
to terminate the Supply Agreement in accordance with Section 10.2.3 of the
Supply Agreement. By October 31, 2001, ACTII shall submit to a neutral escrow
agent mutually agreeable to the parties, such as DSI Technology Escrow Services,
Inc. (the "Escrow Agent"), to hold in escrow all of the standard operating
procedures and batch records, which shall contain detailed descriptions of all
steps and operations involved in the approved Manufacturing Process (the
"Escrow Documents"). ACTII shall update the Escrow Documents annually. In the
event that Janssen terminates the Agreement under Section 10.2.3 of the Supply
Agreement, Janssen shall be free to access the Escrow Documents. Janssen, ACTII
and the Escrow Agent shall execute an escrow agreement which will control the
deposit, possession and release of the Escrow Documents and any conflict between
this Addendum and such escrow agreement shall be controlled by the escrow
agreement. Janssen, as a licensee of intellectual property rights granted under
the





8

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



License Agreement dated February 13, 1996, by and between Janssen US and ACT
II and the License dated February 21, 1996, by and between JPI and ACT II, shall
in addition to any rights or remedies expressly provided herein, retain any and
all of its rights under the bankruptcy code to resort to other remedies as may
now or hereafter exist at law or in equity in such event.

 

Section 6.3. Amendments to the Supply Agreement. To the extent that
the provisions of this Addendum are in conflict with Sections 2.2 and 2.9 of
the Supply Agreement, Sections 2.2 and 2.9 shall be deemed to be amended by
this Addendum. The provision regarding Minimum Revenues in this Addendum
shall supersede the provisions for minimum number of Product to be purchased
by Janssen pursuant to Section 2.11 of the Supply Agreement for the ten
(10) calendar years following Regulatory Approval of Product. Except as provided
in the foregoing two sentences, all of the provisions of the Supply Agreement
shall remain in full force and effect.

 

Section 6.4. Prior Agreements. The parties hereto acknowledge that this Addendum
and the Supply Agreement contain the entire agreement between the parties
pertaining to the manufacture and supply of Product in Territory and terminates
and supersedes all prior agreements, understandings, letters or
other instruments whatsoever, whether written or oral, between the parties or
any of their affiliates with respect to such matters.





9

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



IN WITNESS WHEREOF, JPI, Janssen US and ACTII have caused this Addendum to
Manufacturing and Supply Agreement to be executed by their respective duly
authorized officers on the date first set forth above. 

 

 

JANSSEN PHARMACEUTICA INTERNATIONAL represented by

 

CILAG AG INTERNATIONAL

 

 

 

 

 

By:

/s/ Erik Rombouts

 

 

Name:

Erik Rombouts

 

 

Title:

Vice President

 

 

 

JANSSEN PHARMACEUTICA INC.

 

 

 

 

 

By:

/s/ David Y. Norton

 

 

Name:

David Y. Norton

 

 

Title:

President

 

 

 

ALKERMES CONTROLLED THERAPEUTICS INC. II

 

 

 

 

 

By:

/s/ Robert A. Breyer

 

 

Name:

Robert A. Breyer

 

 

Title:

 

 





10

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



SCHEDULE A

PRELIMINARY TIMETABLE AND BUDGET

 

[***]

 

 





11

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



SCHEDULE B

SALES FORECASTS AS OF THE EFFECTIVE DATE

AS OF JUNE 2001

 

[***]

 





12

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT

REQUEST. REDACTED MATERIAL IS MARKED WITH "*" AND HAS BEEN FILED SEPARATELY WITH

THE SECURITIES AND EXCHANGE COMMISSION.



SCHEDULE C

CALCULATION OF MINIMUM REVENUES

 

[***]



13

--------------------------------------------------------------------------------